16 Mich. App. 244 (1969)
167 N.W.2d 777
PEOPLE
v.
KELSCH
Docket No. 4,683.
Michigan Court of Appeals.
Decided February 27, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief *245 Appellate Lawyer, and Stephen F. Osinski, Assistant Prosecuting Attorney, for the people.
Gruenburg, Robinson & Bogus, for defendant on appeal.
BEFORE: LESINSKI C.J., and J.H. GILLIS and T.M. BURNS, JJ.
PER CURIAM:
Defendant appeals from a conviction by a jury of carrying a concealed pistol without a license. CL 1948, § 750.227 (Stat Ann 1962 Rev § 28.424).[*] To establish the corpus delicti of this felony, the prosecutor must prove not only that the defendant carried a concealed pistol, but also that he had no license to do so. People v. Autry (1967), 7 Mich App 480, 483. It is well settled in this state that the corpus delicti of a crime, or any essential element of it, cannot be established solely by the extrajudicial statements of the accused. People v. Zwierkowski (1962), 368 Mich 56; People v. Asta (1953), 337 Mich 590, 613. The only testimony offered as to licensing in this case was that of a police officer that defendant admitted the gun was his and he had no license. Defendant objected that this was not sufficient proof, but the trial judge overruled the objection. See People v. White (1936), 276 Mich 29; People v. Lee (1925), 231 Mich 607.
Reversed and remanded for new trial.
NOTES
[*]  This conviction precedes the effective date of PA 1968, No 299 being CL 1948, § 776.20 [Stat Ann 1969 Cum Supp § 28.1274(1)] which provides: "In any prosecution for the violation of any acts of the state relative to use, licensing and possession of pistols or firearms, the burden of establishing any exception, excuse, proviso or exemption contained in any such act shall be upon the defendant but this does not shift the burden of proof for the violation."